Title: To Thomas Jefferson from Allan B. Magruder, 10 September 1804
From: Magruder, Allan B.
To: Jefferson, Thomas


               
                  Sir,
                  Lexington, 10h. Sepr. 1804
               
               I am now engaged in collecting Materials for a History of the Indian Wars, in the Western Country of North America, from the middle of the last Century, to the Treaty of Greenville. To this Subject will be connected a preliminary Veiw of the most Celebrated Theories, concerning the origin of the Indians, their Civil and political Institutions, Religious opinions, Moral Code and Military System.
               You will perceive, Sir, from the nature and extent of the plan which I have adopted, that it will embrace a very great Variety of important matter, much of which has been but slightly touched on, by Historians and speculative writers.—The military operations of the French & Indians against the Colonies, prior to the establishment of our independance, have been so imperfectly detailed, that we still perceive an immense chasm in the History of America. Those of the Indians, either individually, or connected with the Influence of Great Britain, against the United States, have never been reduced to any regular, or consistent form. They have been detailed in news papers & pamphlets, destitute of that spirit which shou’d be infused into a narrative of important events; & almost in every instance, are without that connection between Cause and effect, so necessary, in all Valuable Historical relations.—I am of opinion, that much interesting knowledge is to be derived from a well written History of the Military affairs of the Western Country. Perhaps, some of the Causes which accellerated our Independance, may be traced to those bloody contests from the years 1774 & 1783, between the Indians and first Settlers of Kentucky and the states of Ohio & Tennesse. They had a tendancy to concentrate the Indian tribes, in defence of their most favorite hunting grounds on this side of the mountains; and by that means, to seperate them, in some measure, from the Influence of the British. Besides, as the defence of the Country, was in a great measure carried on by the Setlers themselves, an opportunity was given to the sturdy mountaneers from Pennsylvania to Georgia, to coalise with the Inhabitants of the Sea Coast & Inland country, in defence of the General Cause.
               These are points, which few people know any think about. They certainly merit a place in the general History of a Country, whose destiny is to communicate a lesson of Wisdom, to the human race.—
               The origin of the Indian tribes, upon this great Continent, and the rules and Maxims of Life, which regulate this singular People, have been subjects for much learned and ingenious speculation.—Whilst the former will probably remain forever involved in uncertainty, and the latter is but little known by the Civilized part of this country, it becomes important, however, even to detail opinions that may be deemed fanciful, and to exhibit in one connected veiw, whatever has been reducted to demonstration. It may give vigour to enquiry; and like all other investigations, ultimately open the avenues to Truth.—Indeed, I know of no period more Suitable than the present, to exhibit in one veiw, all that history and philosophy can say on the Subject.—Under the influence of an administration, which has but few parrellels for its wise and happy tendancy, our Indian Relations are every day becoming more widely expanded. The acquisition of Louisiana, will render it necessary, to form closer Connections with the Indian tribes that may be interspersed throughout that extensive Country. A correct knowledge of their Genius, disposition and Civil Condition, will facilitate the means of rendering our acquisition duly advantageous. This knowledge can only be acquired, by bringing experience to our aid, through the medium of history, the only safte standard by which we can contemplate mankind, either in their rude or polished state, or in the various changes in their Condition, which may be brought about by Time.
               It will be found by the history of past events, that much bloodshed might have been prevented, and much expense saved to the country, had our government adopted the plan of conducting Indian Embassies, from the various hostile tribes, through the whole extent of our dominions, to shew them the force of the Enemy, with which, they were contending. In fixing our Relations with the Indians of Louisiana, this wise Measure, appears to have been adopted. It will, doubtless, have a most advantageous effect; and render the settlement of that Country much more easy, than what we have formerly experienced, in the Settlement of the Countries, on the Ohio. The one may be done by pacific Measures; the other was attended by a dreadful alternative to arms, so repugnant to the mild spirit of our people, and incompatible with the principles of our Religion and Government.
               I have taken the liberty, Sir, to Suggest to you my plan and my opinions, on this Subject. I hope that the importance of a work, which will embrace the whole chain of Military occurrences, together with seasonable and appropriate details in Civil History, In that extent of Western Country, from the Latitude of New York to the Borders of West Florida, between the periods I mention, will be considered by you as worthy of encouragement.—
               As I have reason to believe that you have turned your attention to Indian affairs, in the Earlier part of your Life, I must beg the favour of you, Sir, to point out to me Such relative documents and sources of information, as may best enable me to accomplish the undertaking. I have collected already, much important matter; but much remains to be collected; and I shall require the aid of such Persons whose knowledge & whose situation, have enabled them to assertain the most Authentic facts.—
               With sincere Wishes for your happiness, I am, Sir, with great respect, Yr. Mo: Obt. Sert
               
                  
                     Allan B. Magruder
                  
               
            